DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coral, US 4,946,483 (“Coral”).  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coral in view of Chmayssani et al., US 2012/0247074 (“Chmayssani”).
Claim 1 describes an oil separating device.  The device comprises a first tubular body, with a spiral plate accommodated in the first tubular body. The spiral plate and the first tubular body define a spiral flow path.  
The claim states that the oil separating device is “provided in an intake path through which a cavity of a mold and an intake port of a vacuum port communicated with each other.”  The intake path, cavity of a mold, and intake port of a vacuum port are not positively recited elements of the claimed invention because the claim is directed to an “oil separating device” rather than a system using this device.  “A claim is only limited by positively recited elements.”  MPEP 2115.  Therefore, the limitations referring to the non-positively recited elements fail to impart patentability to the claims.
The claim also states that the oil separating device is “configured to separate oil from a gas flowing through the intake path.”  This limitation describes the intended use of the device rather than its structure.  The “manner of operating the device does not differentiate [an] apparatus claim from the prior art.”  MPEP 2114(II).  Therefore, this limitation fails to impart patentability to the claims.  
Coral discloses a device for separating oil from air.  Coral Fig. 1, col. 1, ll. 43–45.  The device comprises a tube 5 (the “first tubular body”) and a helical element 6 (the “spiral plate”) accommodated in the tube 5.  Id. at Fig. 2, col. 1, ll. 57–66.  The helical element 6 and the tube 5 define a spiral flow path because, as air passes through the Id. at col. 2, ll. 15–26.

    PNG
    media_image1.png
    910
    620
    media_image1.png
    Greyscale

Claim 2 describes for the device of claim 1, the spiral plate is configured to be inserted into and extracted from the first tubular body.
Coral’s helical element 6 is configured to be inserted into the tube 5.  Coral Fig. 2, col. 1, ll. 61–63.  
Coral differs from claim 2 because it fails to teach the helical element 6 being configured to be extracted from the tube 5.  
However, Chmayssani disclsoes a grease Id. at [0007].  It would have been obvious for Coral’s helical element 6 to be configured to be extracted from tube 5 so that it can be removed for cleaning.  

    PNG
    media_image2.png
    855
    686
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al., US 2017/0182552 (“Stalder”) in view of Coral.
Claim 8 describes a vacuum die casting apparatus.  The apparatus comprises a mold, a vacuum pump, and an intake path through which a cavity of the mold and an intake port of the vacuum pump communicate with each other.  The apparatus further comprises an oil separating apparatus configured to separate oil from a gas flowing through the intake path.  The oil separating device is disposed in the intake path.  The 
The limitation stating the separating device is—an “oil separating” device “configured to separate oil from a gas flowing through the intake path”—fails to impart patentability to the claimed device because the limitation describes the manner of operating the device rather than its structure.  MPEP 2114(II). 
Stalder discloses a vacuum die-casting machine.  Stalder Fig. 3, [0086].  The device comprises a mold 11, and a vacuum pump 17.  Id. at Fig. 3, [0086], [0089].  The device also comprises an intake path through which a cavity of the mold 11 and an intake port of the vacuum pump 17 communicate with each other (the flow path extending from flow line 11 to vacuum pump 17).  Id.  The machine further comprises a gas cleaning device 20 disposed in the intake path.  Id. at Fig. 3, [0042], [0043], [0092].  

    PNG
    media_image3.png
    835
    802
    media_image3.png
    Greyscale

Stalder’s gas cleaning device comprises a cyclone cleaner and a conventional filter element arranged sequentially.  Stalder [0043], [0044].  The gas cleaning device is used to separate liquefied material so that it does not damage the vacuum pump 17.  Id.  
Stalder differs from claim 8, however, because it does not illustrate the gas cleaning device comprising a first tubular body and a spiral plate accommodated in the first tubular body, as required by the claim.
 However, Coral discloses a gas cleaning device (the “oil separating device”) used to remove liquid material, such as oil, from gas.  Coral Figs. 1, 2, col. 1, ll. 46–47.  The gas cleaning device comprises a cyclone cleaner (represented by tube 5) and a filter element 10 arranged sequentially.  Id. at Fig. 2, col. 2, ll. 15–35.  The cyclone cleaner comprises a tube 5 (the “first tubular body”) and a helical element 6 (the “spiral plate”) accommodated in the tube.  Coral Fig. 2, col. 1, ll. 57–66.  The helical element 6 and the tube 5 define a spiral flow path because, as air passes through the tube 5, oil particles are separated by centrifugal action due to rotation of the air imparted by the helical element 6.  Id. at col. 2, ll. 15–26.

    PNG
    media_image1.png
    910
    620
    media_image1.png
    Greyscale

As such, Coral’s gas cleaning device has the same structure, and performs the same function of separating liquid from gas, as the gas cleaning device 20 in Stalder.  Therefore, it would have been obvious to use Coral’s gas cleaning device as the gas cleaning device 20 in Stalder because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).
As noted, the limitation in claim 8—stating the separating device as an “oil separating” device “configured to separate oil from a gas flowing through the intake path”—fails to impart patentability to the claimed device because the limitation describes the manner of operating the device rather than its structure.  MPEP 2114(II). However, also note that when Coral’s gas cleaning device is used as Stalder’s gas cleaning device 20—any oil contained in the gas exiting Stalder’s mold 11 would be .
Claim Rejections - 35 USC § 103
Claims 1, 3 and 5–7 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al., US 2010/0126479 (“Shieh”) in view of Coral.  Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh in view of Coral and in further view of Chmayssani.  
Claim 1 describes an oil separating device.  The device comprises a first tubular body, with a spiral plate accommodated in the first tubular body. The spiral plate and the first tubular body define a spiral flow path.  
The claim states that the oil separating device is “provided in an intake path through which a cavity of a mold and an intake port of a vacuum port communicated with each other.”  The intake path, cavity of a mold, and intake port of a vacuum port are not positively recited elements of the claimed invention because the claim is directed to an “oil separating device” rather than a system using this device.  “A claim is only limited by positively recited elements.”  MPEP 2115.  Therefore, limitations describing the non-positively recited elements fail to impart patentability to the claims.
The claim also states that the oil separating device is “configured to separate oil from a gas flowing through the intake path.”  This limitation describes the intended use of the device rather than its structure.  The “manner of operating the device does not differentiate [an] apparatus claim from the prior art.”  MPEP 2114(II).  Therefore, this limitation fails to impart patentability to the claims.  
Shieh discloses an oil separating device 10 for removing oil from crankcase gases.  Shieh Figs. 1, 2, [0011].  The device 10 comprises a wave-shaped passage 24.  Id. at Fig. 2, [0012].  The wave-shaped passage 24 removes oil by allowing oil in the crankcase gases to accumulate on the inner walls 26, 30 of the passage 24 as the gases flow therethrough.  Id.  The gases then flow through a labrythn section to further separate oil, before the gases are expelled through outlet 20.  Id. at [0017].

    PNG
    media_image4.png
    760
    719
    media_image4.png
    Greyscale

Shieh’s wave-shaped passage 24 is accommodated in a tubular body, as seen in Fig. 2.  Shieh differs from claim 1, however, because it’s wave-shaped passage 24 is not a spiral plate, as required by the claim.  
However, Coral disclsoes an oil separator 10 used to remove oil from gases.  Coral Figs. 1, 2, col. 2, ll. 15–26.  The separator 10 comprises a tube 5 (the “first tubular body”) comprising a helical element 6 (the “spiral plate”) accommodated in tube 5.  Id.  The helical element 6 and the tube 5 define a spiral flow path because, as air passes Id. at col. 2, ll. 15–26.  The separated oil particles collect on the wall of the tube and drain into hopper 2.  

    PNG
    media_image1.png
    910
    620
    media_image1.png
    Greyscale

The helical element 6 in Coral operates in essentially the same manner as the wave-shaped passage 24 in Shieh, because both elements separate oil from gas by changing the direction of the gas as it moves therethrough.  Therefore, it would have been obvious to use Coral’s tube 5 and helical element 6 in place of Shieh’s wave-shaped passage 24 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).
Claim 2 
Coral’s helical element 6 is configured to be inserted into the tube 5.  Coral Fig. 2, col. 1, ll. 61–63.  As noted above, the helical element 6 is used to remove oil from air.  Id. at col. 2, ll. 15–26.
Coral differs from claim 2 because it fails to teach the helical element 6 being configured to be extracted from the tube 5.  However, Chmayssani disclsoes a grease filter comprising a helix assembly 32 that can be removed from the tube 44 holding the helix 32.  Chmayssani Fig. 2, [0025], [0027].  Chmayssani’s tube 44/helix 32 configuration is beneficial because the helix 32 can be removed from the tube 44 for cleaning.  Id. at [0007].  It would have been obvious for Coral’s helical element 6 to be configured to be extracted from tube 5 so that it can be removed for cleaning.  

    PNG
    media_image2.png
    855
    686
    media_image2.png
    Greyscale

Claim 3 describes that the device of claim 1 further comprises a second tubular body and a plurality of baffle plates accommodated in the second tubular body.  The 
Shieh’s separator 10 comprises a second tubular body (the tubular body holding partitions 44), and a plurality of partitions 44 (the “plurality of baffle plates”) accommodated in the second tubular body.  Shieh Fig. 2, [0017].  The partitions 44 are arranged in a longitudinal direction of the second tubular body, as seen in Fig. 2.  The second tubular body and the partitions 44 define a zigzag flow path, as seen by the fluid flow arrows in Fig. 2.
Claim 4 describes for the separating device of claim 3, the second tubular body is a rectangular tubular body.  The second tubular body is provided with a first side plate and a second side plate facing each other.  One of two baffle plates adjacent to each other in the longitudinal direction of the second tubular body is fixed to the first side plate.  The other of the two baffle plates is fixed to the second side plate.  The first and second side plates are configured to be attached to and detached from each other.
Shieh’s second tubular body is a rectangular tubular body, as seen in Fig. 2.  The second tubular body is provided with a first side plate (the left-hand plate of the second tubular body) and a second side plate (the right-hand plate of the second tubular body) facing each other.  Shieh Fig. 2.  One of two of the partitions 44 is fixed to the first side plate.  Id.  The other partition 44 is fixed to the second side plate.  Id.  

    PNG
    media_image5.png
    917
    1182
    media_image5.png
    Greyscale

Shieh differs from claim 4 because it does not disclose the first and second side plates being configured to be attached and detached from each other.
However, Chmayssani discloses a device to separate grease from air, comprising a tube 44’’ comprising a front half and a back half that are separable from one another.  Chmayssani Fig. 7, [0036].  This configuration is beneficial because it allows the inside of the tube 44’’ to be cleaned.  Id
Claim 5 describes for the device of claim 3, each of the baffle plates is provided with a ventilation portion.  The ventilation portions of two baffle plates adjacent to each other in the longitudinal direction of the second tubular body are disposed at different positions as seen in the longitudinal direction of the second tubular body.
In Shieh, the edge of each partition 44 is a “ventilation portion” because gas passes by this edge.  Shieh Fig. 2, [0017].  The edges of two partitions 44 adjacent to each other in the longitudinal direction of the second tubular body are disposed at different positions as seen in the longitudinal direction of the second tubular body because the partitions 44 are staggered.  Id.
Claim 6 describes for the device of claim 5, two baffle plates adjacent to each other in the longitudinal direction of the second tubular body are configured to become closer to each other toward the downstream side of a flow path defined by the two baffle plates.
In Shieh, two adjacent partitions 44 are configured to become close to each other toward the downstream of a flow path defined by two plates because the partitions 44 are closest to each other at their downstream edges, as seen in Fig. 2.
Claim 7 describes that the device of claim 3 further comprises a second baffle plate that is disposed between two baffle plates adjacent to each other in the longitudinal direction of the second tubular body, and divides a space defined by the two baffle plates.
Shieh’s device comprises a second partition 44 (the “second baffle plate”) disposed between two partitions 44 adjacent to each other in the longitudinal direction Id. 

    PNG
    media_image6.png
    822
    1221
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 4,323,375; 4,516,994; 4,582,118. U.S. Pre-Grant Publication Nos. 2003/0168199; 2010/0000699; 2014/0202996.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776